         CASE 0:20-cv-00439-NEB-BRT Doc. 47 Filed 01/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


  Terrence T. Williams,                                         Civ. No. 20-0439 (NEB/BRT)

                         Plaintiff,

  v.

  Brian Howard; Dave Adams; Macey                                   ORDER
  Tezmer; Durand Ackman; Mark
  Anderson; Travis Pries; Madyson Erdelac;
  John Mancilman; Sam Reps; Katlin Bain;
  Brook Heim; Lind Pantzki; and Randi,
  Martha, Jenn, Ashley, Amanda, Jamie,
  and Jenn, last names known,

                         Defendants.



        This matter is before the Court on Plaintiff’s requests for waiver of court fees and

for appointment of counsel. (Doc. Nos. 39, 40.) The Court will address each request in

turn.

        First, Plaintiff’s request for waiver of court fees is denied. In its Order dated

February 6, 2020, the Court informed Plaintiff that he “must pay the unpaid balance

($350.00) of the statutory filing fee for this action” as required by 28 U.S.C.

§ 1915(b)(2). (Doc. No. 3 at 1.) That statute clarifies that even where a prisoner brings a

civil action in forma pauperis, he is still “required to make monthly payments of 20

percent of the preceding month’s income credited to the prisoner’s account” until such a

time as the full $350.00 statutory filing fee has been paid. 28 U.S.C. § 1915(b)(2).
         CASE 0:20-cv-00439-NEB-BRT Doc. 47 Filed 01/19/21 Page 2 of 2




Accordingly, Plaintiff must still pay his filing fee in this action, regardless of the

outcome, in the manner prescribed by § 1915(b)(2).

       Second, Plaintiff requests appointment of counsel. However, “[a] pro se litigant

has no statutory or constitutional right to have counsel appointed in a civil case.” Stevens

v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (citing Wiggins v. Sargent, 753 F.2d 663,

668 (8th Cir. 1985)); see also In re Lane, 801 F.2d 1040, 1042 (8th Cir. 1986) (“The

decision to appoint counsel in civil cases is committed to the discretion of the district

court.”) (citing Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984)). Review of the Amended Complaint (Doc. No. 8) and other filings on the record

suggests this case is not significantly more complicated than other pro se prisoner

litigation filed in this Court. Given this, appointment of counsel does not appear

warranted at this time.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Plaintiff’s Motion for Application for Waiver of Court Fees and Attorney

Representation (Doc. No. 40) is DENIED; and

       2.     Plaintiff’s Motion for Attorney Representation (Doc. No. 39) is DENIED.



Dated: January 19, 2021                         s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                               2
